Citation Nr: 1110084	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-18 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include Post Traumatic Stress Disorder (PTSD).

2.  Entitlement to service connection for a pulmonary disorder to include chronic bronchitis due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to October 1960.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for PTSD and chronic bronchitis due to asbestos exposure.  The Veteran disagreed and perfected an appeal.  

In March 2009, the Veteran, his spouse and his representative presented evidence in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In a June 2009 decision, the Board remanded the Veteran's claims for further evidentiary development.    

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the evidence supports a conclusion that the Veteran's pulmonary disorder to include chronic bronchitis is unrelated to his active duty military service and is not due to exposure to asbestos.


CONCLUSION OF LAW

Entitlement to service connection for a pulmonary disorder to include chronic bronchitis due to asbestos exposure is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the U.S. Navy as a seaman and yeoman.  He was assigned to two ships during his enlistment.  He contends that he was exposed to asbestos during his time aboard ships and that the exposure has led to chronic bronchitis.  He has also contended that he developed chronic obstructive pulmonary disease (COPD) as a result of painting in closed spaces on board a ship and being exposed to smoke and other residue from large gun firing.  He seeks service connection.

The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claims in a June 2009 decision.  Specifically, the Board ordered VBA to develop the Veteran's claim that he was exposed to asbestos in compliance with the VA Adjudication Procedure Manual M 21-1 Part VI, 7.21.  The Remand also directed VBA to obtain VA treatment records from August 2006 and psychiatric treatment records from January 2004.  Finally, VBA was required to provide the Veteran with examinations pertaining to his PTSD and pulmonary claims and the remand required both examiners to provide opinions whether it was at least as likely as not that the claimed conditions resulted from the Veteran's active duty military service.  

The record shows that the Veteran was provided an examination by a psychiatrist who had not previously examined the Veteran in July 2010, and shows that the Veteran received an examination for his pulmonary condition in August 2010 by a VA physician.  Both examiners provided an opinion regarding the likely etiology of the Veteran's psychiatric and pulmonary disorders.  In addition, the record includes VA treatment records from August 2006 and psychiatric treatment records from January 2004.  VBA also provided a statement addressing the claimed stressor events to the U.S. Navy Safety Center which forwarded the request to the U.S. Navy Office of the Judge Advocate General and the Navy History and Heritage Command.  With regard to the development of the Veteran's asbestos exposure claim, as is discussed in greater detail below, the medical evidence supports a conclusion that the Veteran has no pulmonary disorder that is related to or consistent with exposure to asbestos.  For that reason, the Board finds that to the extent that the record may show that VBA failed to comply with the VA Adjudication Procedure Manual M 21-1 Part VI, 7.21, any such failure is not prejudicial to the Veteran.

For those reasons, the Board finds that VBA substantially complied with the June 2009 Board remand with regard to the claim for service connection for a pulmonary disorder.   The Board remands the claim of service connection for PTSD because, as is discussed in the remand section, VBA did not substantially comply with the June 2009 remand.


Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran was informed in letters dated January 2005 and September 2009 that in order to substantiate his claims for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service.  In addition, the Veteran was provided guidance regarding the submission of evidence to support stressor events he experienced during service that he contended caused his PTSD.  In the September 2009 letter, the Veteran was informed of how VA determines a disability rating and an effective date as required by the Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was further notified in both letters that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and personnel records, all private medical records identified by the Veteran, Social Security Administration records and all VA medical records pertaining to the Veteran's claim.  The Veteran has received medical examinations pertaining to his service connection claims, including those provided in July and August 2010.  Therefore, the Board finds that VA has fulfilled its duty to assist the Veteran in this case.

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with statements of the case which informed them of the laws and regulations relevant to the Veteran's claims.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran presented evidence and testimony at a hearing at the RO before the undersigned VLJ.

Entitlement to service connection for a pulmonary disorder to include chronic bronchitis due to asbestos exposure.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Asbestos exposure

VA has issued a circular on asbestos-related diseases.   DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with M21-1MR, which contains the same asbestos- related information as M21-1, Part VI.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines. See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).


Analysis

The Veteran contends his chronic pulmonary disorder, claimed as chronic bronchitis and COPD, was incurred during service.  He contends that his chronic bronchitis condition was caused by exposure to asbestos while on board the two Navy ships to which he was assigned, the U.S.S. Bon Homme Richard (CVA-31) and the U.S.S. Mataco (ATF 86).  He alternatively contends that his COPD was caused by breathing fumes from lead based paint that he applied in confined spaces on board ships, and the residue from large gun fire that he breathed "while manning the guns during live fire exercises."  See August 2009 Veteran's Statement.  He seeks service connection.

As noted above, in order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board will address each element in turn.

With regard to element (1), the record includes the report of an August 2010 VA examination written by a VA physician who examined the Veteran and reviewed the Veteran's VA claims folder.  The examiner diagnosed the Veteran with chronic bronchitis.  The record also includes a July 2006 VA Nurse Practitioner's impression that the Veteran had a "hx [history of] mild copd," however, there is no diagnosis of copd in the record.  Thus, the Board finds that element (1) is met as to chronic bronchitis, but further finds that there is no diagnosis of copd.  Thus, element (1) is not met with regard to copd.

With regard to element (2), the Board has reviewed the Veteran's personnel file which shows he reported to the U.S.S. Bon Homme Richard on 5 April 1957 after two weeks leave after completion of Navy boot camp at the Naval Training Center in Great Lakes, Illinois.  He was on leave from the carrier between 20 January and 14 February 1958.  He left the ship in San Diego, California, on 4 June 1958 and was transferred to VF 124 and reported to the Naval Fighter Squadron at Naval Air Station Moffett Field, California, on 6 June 1958. He was assigned to VF 124 until he was transferred to the U.S.S. Mataco (ATF 86) on 14 July 1960, when the ship was in Japan.  He served on the U.S.S. Mataco until 29 September 1960, shortly before his transfer to Naval Station Treasure Island, San Francisco, California, where he was discharged from active duty on 19 October 1960.  His personnel records show that he was received aboard the U.S.S. Bon Homme Richard as an E-2 seaman apprentice without any predesignated striker badge or predesignated job rating.  He transferred to VF 124 as an E-3 and was designated a yeoman on 16 May 1960.  He left the Navy as a YNSN, or E-3 yeoman.

The Veteran had shipboard duty.  The Veteran submitted the June 2007 statement of B.W. who stated that he left the U.S.S. Bon Homme Richard with the Veteran in June 1958 and that the compartment where the Veteran and B.W. slept had overhead piping that was insulated with asbestos and that the asbestos covering had "holes" in it and that the insulation had also come loose in several areas.  

It does not appear from the record that the RO complied with the administrative protocols found in M21-1MR.  The June 2007 statement of B.W. appears to be credible.  For those reasons, the Board finds that element (2) has been satisfied as to asbestos.

With regard to the Veteran's alternative contention that he was exposed to gunfire residue and paint fumes, the Board has only his testimony.  There is no evidence in his personnel folder regarding his ship board duties.  The Board, however, does not find his testimony regarding exposure to paint fumes or gun fire residue to be incredible.  For that reason, the Board finds that the evidence supporting element (2) with regard to the alternative contentions are at least in equipoise and therefore that element (2) is satisfied.

The crux of this case is element (3).  As noted above, even if the Veteran was exposed to asbestos, there still must be evidence showing a causal relationship between the present disability and the exposure to asbestos during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  In this case, the August 2010 VA examiner stated the following in providing an opinion that the Veteran's chronic bronchitis was unrelated to his active duty service:

The condition/disability bronchitis related to asbestos exposure is not caused by or a result of asbestos exposure in 1957 resulting in recurrent bronchitis.  Intermittent episodes of bronchitis since [service]; however [the Veteran] smoked 1 pk [pack]/cig [cigarettes]/[per] day between 1953-1985 which is a significant cause of bronchitis.  There is no evidence of asbestosis related lung disease on chest x-ray.  The Veteran was discharged from the military 10/19/60.  His current pulmonary symptoms are more likely of post-service onset.

The examiner, in essence, determined that the Veteran had no disease as a result of exposure to asbestos.  Element (3) is not met with regard to the Veteran's claim of pulmonary disorders as a result to asbestos exposure.  

With regard to the Veteran's alternative contentions, that is exposure to paint fumes and gun powder residue, the Board observes that the August 2010 VA examiner's opinion noted the most likely cause of the Veteran's current pulmonary condition: he smoked a pack of cigarettes each day for more than 30 years.  For that reason, the Board further finds that the Veteran's claim that his current pulmonary disorder is related to breathing paint fumes or gun powder residue is outweighed by the medical evidence of record and that element (3) is not satisfied by the record evidence.

For the reasons stated above, the Board finds that entitlement to service connection for a pulmonary disorder is not warranted.  


ORDER

Entitlement to service connection for a pulmonary disorder is denied.


REMAND

As discussed above, the Board remanded the Veteran's claim for entitlement to service connection for PTSD for further development of corroborating evidence.  The Veteran contends that he had several experiences that caused his PTSD.  The Veteran essentially contended that on May 15, 1957, he witnessed an aircraft crash that killed three sailors; that in July 1957 while on board the U.S.S. Bon Homme Richard (CVA 31), an aircraft carrier, he was required to assist in cleaning up the remains of a sailor who was crushed; and, in December 1958, while on board the U.S.S. Bon Homme Richard, he witnessed a sailor fall from a brow onto a fuel camel below.  The RO sent requests for such records in October 2009 to the Naval Safety Center in Norfolk, Virginia.  The request was confusing and potentially misleading, particularly if, as it appears, the information provided to Navy record keepers was limited to the RO's statement.

The RO's request stated that the Veteran "alleges while aboard the USS Bahama Shard on May 15, 1957 that he witnessed an aircraft crash that took the lives of three off the coast of San Diego CA."  As noted above, the Veteran served on board the aircraft carrier U.S.S. Bon Homme Richard on 15 May 1957.  There is evidence of record that the carrier was homeported in San Diego during that time period; the June 2007 statement of B.W. confirms that the crash occurred and that he and the Veteran discussed it afterward; and, there are June 1958 orders in the Veteran's service personnel file that show that B.W. was shipmate of the Veteran on the U.S.S. Bon Homme Richard in at least June 1958.  The RO's request was not in substantial compliance with the Board's June 2009 remand order.  The Board reluctantly remands the claim for compliance.

The Board observes that records kept by the U.S. Navy may indicate that A-3 aircraft from VAH-2 were performing carrier qualifications on the U.S.S. Bon Homme Richard in May 1957 and that the heavy attack squadron's assignment to the ship for a western Pacific cruise between June and December 1957.  Other records may include evidence of an A-3 crash aboard the U.S.S. Bon Homme Richard on 14 May 1957 involving LTJG Ralph Gordon and CDR Thomas Boulton, both of whom were lost at sea as a result of the crash.

With regard to the Veteran's contention that he had to clean up the body parts of a sailor who had been crushed and died in an accident involving an elevator, the RO's request provided almost all the information given by the Veteran, but referred to the ship incompletely.

With regard to the Veteran's contention that he witnessed a sailor fall from a brow and die, the Board also finds the RO's request is limited and misleading.  The Veteran stated in a July 2006 statement that in December 1958 he was on board the U.S.S. Bon Homme Richard which was in port at Hunters Point Naval Shipyard.  The Board observes that the Veteran transferred from the U.S.S. Bon Homme Richard to VF 124 in June 1958.  VF 124 was stationed at the Moffett Field Naval Air Station.  

The Board notes, though it is not in the record, that Moffett Field is near Sunnyvale and Mountain View, California, northwest of San Jose in the south San Francisco Bay area, and that Hunters Point Naval Shipyard was south of the San Francisco Bay Bridge that links San Francisco and Oakland, California.  Both facilities are no longer in service.  The Board's concern is that there is no explanation or evidence to show that the Veteran was in fact on the U.S.S. Bon Homme Richard in December 1958.  Navy records may include information that shows that VF 124 or elements thereof were assigned to the carrier in December 1958.  Generally, however, if a carrier is in a shipyard for a long period, it is unlikely that air squadrons would be aboard the ship while it is undergoing shipyard repairs.  Further efforts are required to substantially comply with the June 2009 remand order.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and request that he provide information pertaining to how and why he was aboard the  U.S.S. Bon Homme Richard in December 1958, and that he provide with as much specificity as he can, detail of the events he witnessed regarding the sailor who fell from a brow.  The Veteran should also be requested to provide specific information detailing the date or approximate date of the event, the exact location of the elevator on the ship he had to clean, the approximate time of day he was tasked and the name of any person who was assigned to assist him in the clean up.  Any response from the Veteran shall be associated with the Veteran's VA claims folder.

2.  Following the foregoing, VBA provide a report that summarizes the Veteran's contentions to appropriate record holders.  The summary shall include specific information regarding the events and shall be reviewed to ensure it is accurate in its detail.  VBA shall make the following requests for records:

A.  Information regarding the assignment of VF 124 personnel and equipment to the U.S.S. Bon Homme Richard in December 1958.  

B.  Information regarding the location of the U.S.S. Bon Homme Richard during December 1958, including whether the carrier was in port at Hunters Point Naval Shipyard at any time during December 1958 and the purpose of such port visit.

C.  Information regarding the crash of an A3D Skywarrior aircraft on board the U.S.S. Bon Homme Richard on or about 14 or 15 May 1957.  The record keeper should also be requested to provide information regarding the operations of the U.S.S. Bon Homme Richard on 15 May 1957 to include whether the ship was conducting aircraft landing qualifications in the Southern California Operations area during that day.  The request should include reference to possible VAH-2 carrier qualifications occurring in May 1957 on board the U.S.S. Bon Homme Richard and include reference to the possibility that LTJG Ralph Gordon and CDR Thomas Boulton were lost at sea as a result of the crash.

D.  Information regarding whether any sailors assigned to the U.S.S. Bon Homme Richard were listed as missing or killed during 15 May 1957, December 1958 and at any point during the period when the Veteran contends that he cleaned up the sailor who was crushed in the elevator shaft.

E.  VBA shall ensure that the record includes documented locations of Moffett Field, California, and Hunters Point Naval Shipyard, San Francisco, California.

VBA's request shall not be limited to the above requests, but shall include any detailed information available from the record and from the Veteran.  For example, if the Veteran supplies the name of any sailor who assisted him in the cleanup of the elevator area, VBA should request information that would demonstrate that such person was assigned to the U.S.S. Bon Homme Richard at the time in question.  Any reply or records to the VBA's request shall be associated with the Veteran's VA claims folder.

3.  Following completion of the foregoing, VBA shall readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


